Citation Nr: 0015834	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-61 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability, claimed as major depression.

2. Entitlement to a temporary total disability rating for 
convalescence under the provisions of 38 C.F.R. § 4.30.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to January 
1981.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for a psychiatric disability and for a temporary total rating 
pursuant to the provisions of 38 C.F.R. § 4.30.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The claim of entitlement to service connection for a 
psychiatric disability, claimed as major depression, is 
supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.

2. Service connection is in effect for bilateral pes planus 
and for residuals of a left ankle sprain.

3. The veteran underwent surgery in May 1998 for degenerative 
joint disease of the right first metatarsophalangeal 
joint; and thus, he was not treated primarily and 
predominantly for a service-connected disability.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a 
psychiatric disability, claimed as major depression, is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The criteria for a temporary total disability rating for 
convalescence have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.30 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for a Psychiatric Disability

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  If a psychosis is manifest to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

The threshold question before the Board as to this portion of 
the appeal is whether the veteran has presented evidence of a 
well-grounded claim; that is, a claim, which is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000); Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  Although the claim need not be conclusive, it must 
be accompanied by supporting evidence sufficient to justify a 
belief by a fair and impartial individual that claim is 
plausible.  See Mattern v. West, 12 Vet. App. 222, 228-229 
(1999).  Thus, for the purpose of determining whether a claim 
is well grounded, the credibility of the evidence in support 
of the claim must be presumed.  Id. at 229 (citing Robinette 
v Brown, 8 Vet. App. 69, 76 (1995)).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra).

The provisions of 38 C.F.R. 3.303(b) provide an alternative 
way of showing inservice incurrence and medical nexus for 
purposes of a well grounding a claim.  See 38 C.F.R. 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence regardless of its date, shows that 
an appellant had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well-grounded if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates that present condition to that 
symptomatology.  Id. 

In this case, the veteran contends that he was treated for 
depression and received medication for this condition while 
in service, and that he continues to have depression for 
which he is currently receiving treatment.

No pertinent abnormality was reported on the entrance 
examination in March 1980.  The service medical records show 
that the veteran was referred to the mental health clinic in 
September 1980 for chronic depression; and in November 1980, 
the veteran was referred for evaluation of suicide potential 
and for management.  In an (undated) report of mental status 
evaluation, the examiners determined that the veteran's 
behavior was normal; that he was fully alert and fully 
oriented; and that his mood was level.  The veteran's 
thinking process was clear; his thought content was normal; 
and his memory was good.  The impression was that the veteran 
had no significant mental illness.  The other impressions 
included that the veteran was mentally responsible; that he 
was able to distinguish right from wrong and to adhere to 
right; and that he was mentally capable to understand and 
participate in Board proceedings.  The examiners remarked 
that the veteran had a long history of suffering from a 
severe character and behavior disorder, obsessive-compulsive 
personality.  They further indicated that situational factors 
associated with the veteran's current assignment had resulted 
in marked worsening of his character and behavior disorder.  
Separation from service was recommended.  On a report of 
medical history in December 1980, in conjunction with the 
separation examination, the veteran related that he had 
frequent trouble sleeping and depression or excessive worry; 
and this same report, in the physician's summary, reflects 
that the veteran was prescribed medication for depression.  
On the report of medical examination conducted in December 
1980, for the purpose of separation from service, the 
psychiatric evaluation was normal.

The veteran was seen in the emergency room of a private 
facility in March 1996.  He reported a possible overdose.  It 
was noted that he had taken Benadryl in an attempt at a 
suicide gesture.  Following an examination, the diagnoses 
were suicide gesture and drug overdose.  

Department of Veterans Affairs (VA) outpatient treatment 
records dated in 1997 and 1998 have been associated with the 
claims folder.  The veteran was seen in July 1997 and stated 
that he was feeling better since taking Paxil.  He reported 
decreased anxiety at times.  The assessment was major 
depression, unipolar, recurrent.  Additional records reflect 
continuing treatment for major depression.

In analyzing the evidence presented for purposes of 
determining well groundedness, the Board notes that there is 
evidence of a current psychiatric disability, which has been 
variously diagnosed as major depression, an anxiety disorder, 
and social phobia.  As to the question of incurrence, there 
is both clinical and lay evidence of the veteran having 
received treatment for depression in service, and a December 
1980 report of medical history contains a physician's summary 
indicating that proximate to service discharge the veteran 
was taking medication for depression, although psychiatric 
evaluation upon separation was normal.  In addition, with 
respect to the nexus requirement, there is post-service 
medical evidence that indicates an association between the 
veteran's psychiatric symptoms and the current diagnosis of 
major depression; and the veteran has offered lay evidence 
that he has continued to received treatment and medication 
for depression during the post-service years.  All of this 
evidence must be presumed as true pursuant to Robinette v. 
Brown, supra.  Thus, in light of the treatment the veteran 
received for depression during service, the current medical 
evidence indicating a relationship between the post-service 
symptomatology and major depression, as well as the lay 
evidence of continuous treatment for depression post-service, 
the Board determines that both the medical and lay evidence 
are sufficient to render the claim at issue well-grounded.  
38 U.S.C.A. § 5107(a); Savage v. Gober, supra.  To that 
extent, alone, the appeal is granted.


II.  A Temporary Total Disability Rating 
for Convalescence Under 38 C.F.R. § 4.30.

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.

A review of the record reflects that the veteran has been 
granted service connection for bilateral pes planus and for 
residuals of a left ankle sprain.  Service connection is not 
effect for any other disability.

VA outpatient treatment records disclose that the veteran was 
seen in April 1998 for complaints involving a painful right 
first metatarsophalangeal joint.  Following an examination, 
the assessment was hallux limitus,/rigidus.  An operation 
report shows that the veteran underwent a right first 
metatarsophalangeal joint arthroplasty in May 1998.  The 
diagnosis was severe degenerative joint disease of the right 
first metatarsophalangeal joint.  

Here, the record establishes that the veteran underwent an 
arthroplasty of the right first metatarsophalangeal joint for 
degenerative joint disease of that joint.  There is no 
indication in the clinical records prior to the surgery of 
any treatment for the veteran's service-connected pes planus.  
In addition, the operation report makes not mention of pes 
planus.  Thus, there is no medical evidence demonstrating 
that the veteran's surgery was for a service-connected 
disability.  While the veteran asserts, in effect, that the 
operation was related to his service-connected disability, 
his contentions regarding the basis for the treatment 
received are directly contradicted by the evidence of record, 
as illustrated by the May 1998 hospital report.  Since 
hospital admission or outpatient treatment for a service-
connected disability is a prerequisite to benefits under 
38 C.F.R. § 4.30, it is clear that the veteran does not meet 
the requirements this benefit.  In light of the dearth of 
evidence supporting the veteran's contentions, it cannot be 
said the evidence is in equipoise, and, therefore, there is 
no reasonable doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102(1999).  Accordingly, 
there is no basis for an award of a temporary total 
disability rating for convalescence pursuant to 38 C.F.R. 
§ 4.30.


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disability, claimed as major depression, is 
well grounded.

A temporary total disability rating for convalescence under 
the provisions of 38 C.F.R. § 4.30, is denied.


REMAND

In view of the Board's conclusion that the veteran's claim of 
entitlement to service connection for psychiatric disability, 
claimed as major depression, is well grounded, further action 
by the RO is required for consideration of the merits of such 
a claim, as set forth below.

Accordingly, this matter is REMANDED to the RO for completion 
of following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric examination for the 
purpose of determining the nature and 
origin of the psychiatric disability, to 
specifically include his major 
depression.  The veteran's claims folder 
in its entirety is to be made available 
to the examiner for use in the study of 
this case.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must be 
accomplished.  All pertinent diagnoses 
are then to be offered.  

Following the examination, the examiner 
should be asked to render a professional 
opinion, with full supporting rationale, 
as to whether it is at least as likely as 
not that any psychiatric disability 
diagnosed, to specifically include major 
depression, had its onset during the 
veteran's period of service.

2.  Upon completion of the foregoing 
action, the RO should then adjudicate the 
merits of the claim of entitlement to 
service connection for a psychiatric 
disability, claimed as major depression, 
based on all of the evidence of record 
and all governing legal authority.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case.  Thereafter, the veteran and his 
representative should be afforded a reasonable period for a 
response before the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit any additional evidence and 
argument on the matter the Board has remanded to the Regional 
Office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

